 In the Matter of HARRISFOUNDRY&,MACHINE COMPANY, EMPLOYERandARTHUR HAYS HOWARD, AN EMPLOYEE, PETITIONERandUNITEDSTEELWORKERSOF AMERICA, C. I.0.,UNIONCase No. 10-RD-8.-Decided February11, 1948Mr. J. R.Reese,of Cordele, Ga., for the Employer.Mr. Arthur Hays Howard,of Cordele,Ga., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at Cordele, Georgia, on November 6, 1947, before Frank H.Stout, hearing officer.The bearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHarris Foundry & Machine Company is engaged at its only plantin Cordele, Georgia, in the manufacture and sale of steel products,castings, and implements.During the 12-month period preceding thehearing, the Employer purchased for use at its plant raw materialsvalued in excess of $250,000, of which amount about 90 percent repre-sented shipments to this plant from sources outside the State ofGeorgia.During the same period, the Employer sold from its plantfinished products valued in excess of $1,000,000, of which amount about90 percent represented sales to customers located outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees asdefined in Section 9 (a) of the amended Act.76 N. L. R. B., No. 14.118 HARRIS FOUNDRY & MACHINE COMPANY119The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, was certified by the Board on October 22,1946, as the bargaining representative of employees of the Employer?III. THE QUESTION CONCERNING REPRESENTATIONOn October 22, 1946, following a consent election,2 the Union wascertified as the bargaining representative of the Employer's productionand maintenance employees.Thereafter, the Union and the Em-ployer entered into a collective bargaining contract to terminate onDecember 7, 1947.On September 29, 1947, the Petitioner and sevenother employees of the Employer informally requested the Board inwriting to conduct an election to determine whether the Union stillrepresented a majority of the employees in the appropriate unit.Acopy of this request was also sent to the Employer.On receipt ofthis request, the Employer notified the Union that, in conformitywith the provisions of the agreement, it was terminating the contract asof December 7, 1947.3On October 22, 1947, the Petitioner filed thepresent petition with the Board.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of the par-ties at the hearing, that all production and maintenance employeesin the implement department, foundry and machine shop at theEmployer's Cordele, Georgia, plant (excluding servicemen, watch-men, salesmen, office and clerical employees, and all guards, profes-sional employees, and supervisors as defined in the amended Act), con-stitute a .unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.4V. THE DETERMINATION OF REPRESENTATIVESThe only question in this case is whethera deoertilcationelectionshould be conducted in accordance with Section 9 (c) (1) of theamended Act, despite the fact that the incumbent Union has not com-1The Union was served with a Notice of Hearing herein, but did not appear.2 Case No. 10-R-1997.8None of the parties contends that the contract is a bar to this proceeding.4This is virtually the unit for which the Union was certified as the bargaining repre-sentative.The description has been changed slightly to conform with the provisionsof the amended Act. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDplied with the registration and filing requirements of Section 9 (f)and (h) of-the amended Act.Section 9 (f) and (h) provides that the Board shall not conduct aninvestigation of any question concerning representation"raised by alabor organization"unless that labor organization has met the registra-tion and filing requirements. In the present case, the negative ques-tion concerning representation has been raised, in fact as well as inform, by individuals and not by a labor organizationsHence, Sec-tion 9 (f) and (h) does not prevent the Board from proceeding withthe investigation and resolving the representation question by con-ducting an election in which the Union's name appears on the ballot.To hold otherwise would confer upon non-complying unions the powerto immunize themselves against decertification proceedings by theirvery refusal to comply with the registration and filing requirementsof the amended Act.Encouragement would thereby be given to non-compliance, contrary to the Congressional purpose in amending theAct.Accordingly, we shall conduct an election and place the Union'sname on the ballot."DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Harris Foundry & MachineCompany, Cordele, Georgia, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and any em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by United Steelworkers ofAmerica, C. I. 0., for the purposes of collective bargaining.Cf.Matter of Herman Loewenstein,Inc, 75N. L.-R.B. 377,wherein anemployer'spetition resulted from the affirmative claim by a labor organization that it representeda majority of that employer's employees.There the question concerning representationwas raised,as a matterof fact, "bya labor organization."The Board therefore declinedto place the name of a non-complying union on the ballot.6Under our policy, the Union would be certified if it wins the election,providedthatat the time it is in compliance with Section 9 (f) and (h) of the Act. Absent such com-pliance, the Board would only certify the arithmetical results of the election.